Citation Nr: 1742390	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  10-29 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to the Veteran's service-connected disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. D. Hawkins, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from April 1991 to April 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal       from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In addition, the Board notes there is an issue on appeal that the Veteran has perfected, but is not yet ripe for Board review.  When an appeal is certified to the Board for appellate review and the appellate record is transferred to the Board, the appellant  
and his representative, if any, will be notified in writing of the certification and transfer, and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence. See 38 C.F.R. §§ 19.36, 20.1304(a) (2016).  As the required notifications have not been sent regarding sleep apnea, the Board declines to take any further action on the sleep apnea issue at this time.  This delay is needed to ensure that the Veteran is afforded full due process in the matter.   See 38 C.F.R. § 3.103 (2016); Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (Due Process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir. 2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015) (regulatory requirement of notice       in 38 C.F.R. § 1.525(d) can only sensibly be construed to require that the notice to counsel be timely, which requires, at a minimum, notice before the expressly stated deadline has passed).  Accordingly, this issue will be the subject of a later Board decision as appropriate.


FINDING OF FACT

An August 2015 rating decision granted service connection for left knee chondromalacia, rendering the claim for service connection for a left knee disability moot.  

CONCLUSION OF LAW

The issue of entitlement to service connection for a left knee disability is dismissed.  38 U.S.C.A. § 7105 (West 2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to        allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.202 (2016). As the Agency of Jurisdiction granted the claim of entitlement to service connection for a left knee disability in the August 2015 rating decision, there remain no allegations of error of fact or law for appellate consideration on the service connection claim.  Accordingly, the claim for service connection for a left knee disability has been rendered moot, and the appeal is dismissed. 


ORDER

The appeal on the issue of entitlement for service connection for a left knee disability, to include as secondary to the Veteran's service-connected disabilities, is dismissed.  




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


